Title: General Orders, 22 September 1776
From: Washington, George
To: 

 

Head Quarters, Harlem Heights, Septr 22nd 1776.
Hampton.Newark.


The Court Martial of which Col. Sage was President is dissolved—The Brigade Majors to form a new one immediately—Col. Magaw to preside, to meet to morrow at Head-Quarters, Nine O’Clock—The Brigade Majors to give notice to the officers of their respective brigades.
There is a shameful deficiency of Officers at Guard-Mounting and other duty—The Brigade Majors are to put in Arrest, any officer, who being warned, does not attend his duty, unless excused by the Brigadier General.
The many Complaints that are hourly made of plundering both public and private property, induces the General to direct that every Regiment be paraded at five O’Clock this evening, the Knapsacks and Tents of the whole to be examined under the inspection of the Field Officers, and all Articles, not the proper Baggage and Accoutrements of a Soldier, set apart, and kept by the Colonel, or commanding Officer, ’till Inquiry can be made, how they came possessed of them—A Report is expected from the commanding Officer of the regiment, to Head Quarters, whether any Articles are found, or not—And the General depends upon the Honor of the officers, to inspect carefully, and make a faithful report.
It is with particular pleasure that the General has it in his power to inform the officers and soldiers, who have been wounded in their Country’s Cause, and all others whose lot it may be to be disabled, that The Congress have come to the following resolution. (Viz.)
“That Officers and Privates, loosing a Limb in any Engagement, or who shall be so disabled in the service of the United States of America, as to render them incapable of getting a livelihood, shall receive half of their Monthly-Pay, during life, or the continuance of their disability, from the time their pay ceases as officers, or soldiers.
“Also such officers, or soldiers, as are wounded in any Engagement, and rendered incapable of service, tho’ not totally disabled from getting a livelihood, shall receive Monthly, such Sums towards their Subsistence, as the Assembly, or Representative 

Body of the state, they belong to, or reside in, judge adequate; they producing in the cases above-mentioned, to the Committee, or Officer appointed to receive the same, in the State, where they reside, or belong, or to the Assembly, or Legislative Body of such State, a Certificate from the Commanding Officer, who was in the Engagement, in which they were wounded, or in case of his death, from some other officer of the same Corps, and the Surgeon that attended them; of their names, office, rank, department, regiment & company, the nature of their wounds and in what action or engagement they were wounded.”
The Brigadier of the day, where the Guards mount at the lines, is to give strict charge to all the officers, not to suffer any person whatsoever, to go beyond the out-Sentries, without an Order in writing from himself—All the Sentries are to be informed of this, and if any person whatever presume to disobey the Orders, they are to fire upon [him] in the same manner as they would do on a common Enemy. Any persons coming in from the Enemy’s lines are to be carried to the Brigadier of the day immediately for examination, who is to take their information in writing, and send it with the person or persons to the Commander in Chief—The Brigadier is to see that a chain of Sentries extend from the North River to Harlem River, beyond which no Stragglers are to pass.
The officer commanding the Scouts, is to attend at Head Quarters, at seven O’Clock, every morning, to know if there are any orders for these Corps.
The commanding Officers of the several regiments, are to be particularly attentive, in seeing that their men are supplied with Ammunition, and that they account reguarly for the Cartridges delivered to them: They are not to suffer any Pieces to be discharged at Retreat-beating, but such as will not fire in an Engagement, & cannot be drawn. The great Waste of Ammunition is such, that unless the officers will exert themselves to see justice done to the public, a sufficiency cannot be kept upon hand to supply them.
Mr Josiah Adams is appointed Paymaster to Col. Little’s Regiment, and Mr Elisha Humphreys to Col. Webb’s Regiment.
The Court Martial whereof Col. Sage was President having found Ebenezer Liffenwell of Capt: Clift’s Company and Col.

Durkee’s Regt guilty of “Cowardice and Misbehaviour before the Enemy on Monday last”—and also of “presenting his Firelock at his superior Officer, when turning him back a second time”; which by the 27th Article of the Rules and Regulations of the Army is Death—He is accordingly adjudged to suffer Death.
The General approves the sentence, and orders that he be shot at the head of the Army, on the Grand-Parade, near Kartright’s house, to morrow morning at eleven O’Clock—The Men of the several Regiments below Kingsbridge, not upon Fatigue or Guard are to march down at that hour—The Provost Marshal to attend. Major Henly, acting Deputy Adjt General, will order twelve Men, out of the Guards paraded for duty, to morrow, to execute the sentence.
The same Court Martial having found Ensign McCumber of Capt: Barns’s Company, and Col. Serjeant’s Regt guilty of the infamous Crime of “plundering the Inhabitants of Harlem”—and ordered him to be cashiered—The General approves the sentence and orders him to be turned out of the Army immediately as an officer.
